 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8
     PAUL ALAN GILMORE,                              CASE NO. C18-5496 BHS
 9
                             Petitioner,             ORDER ADOPTING REPORT
10          v.                                       AND RECOMMENDATION
11   RON HAYNES,
12                           Respondent.

13

14          This matter comes before the Court on the Report and Recommendation (“R&R”)

15   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 10. The Court

16   having considered the R&R and the remaining record, and no objections having been

17   filed, does hereby find and order as follows:

18          (1)    The R&R is ADOPTED;

19          (2)    Petitioner’s Petition is DENIED as to all grounds;

20          (3)    A Certificate of Appealability is DENIED;

21          (4)    The Clerk shall enter JUDGMENT and close this case; and

22


     ORDER - 1
 1         (5)   The Clerk is directed to send copies of this Order to Petitioner, counsel for

 2               Respondent, and to the Hon. David W. Christel.

 3         Dated this 26th day of November, 2018.

 4

 5

 6
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
